DETAILED ACTION
This office action is in response to applicant’s filing dated July 21, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.
 
Status of Claims
Claim(s) 1, 3, 5, and 7-27 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed February 4, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 3, 5, 7-10, and 21-24; cancelation of claim(s) 2, 4, and 6; and addition of new claims 25-27. 
Applicants elected without traverse Group I, drawn to a pharmaceutical combination comprising at least one immunomodulatory compound and belinostat or a pharmaceutically acceptable salt thereof as the elected invention and a pharmaceutical combination comprising 
New claims 25-27 are directed to the elected species and thus are presently under examination.
Claims 1, 3, 5, 7-10 and 21-27 are presently under examination as they relate to the elected species: ipilimumab and nivolumab.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.
	
Priority
The present application is a 371 of PCT/EP2017/054081 filed on February 22, 2017, which claims benefit of US Provisional Application Nos. 62/298,445, and 62/298,445, filed on February 22, 2016 and US Provisional Application No. 62/409,708 filed October 18, 2016.  The effective filing date of the instant application is February 22, 2016. 

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Objections
Claims 25-27 are objected to because of the following informalities:  
Claims 25-27 contain a typographical error.  Claims 25-27 each contain the misspelled term, “cliam.”  The term should be written as “claim.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Fails to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites, “wherein the immunomodulatory compound is an antibody selected from the group consisting of ipilimumab, tremelimumab, lambrolizumab-pembrolizumab, and nivolumab.”  The consisting of Markush language of claim 1 does not include mixtures thereof. 
Claim 24, which depends from claim 1, recites, “wherein the immunomodulatory compound is selected from the group consisting of ipilimumab, nivolumab, and mixtures thereof.”
Thus, claim 24 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims  1, 3, 5, 8-10, and 21-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Wolchok et al (N Engl J Med, 2013; 369: 122-133, cited in a previous Office Action) in view of Woods et al (Cancer Immunol Res, 2015; 3(12):1375–85, published online August 21, 2015, cited in the IDS filed August 22, 2018).
	The Examiner notes that with regard to the transitional phrase "consisting essentially of", the phrase "consisting essentially of" has been construed as equivalent to "comprising". The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.
	In the instant case, Applicant has not demonstrated that the addition of other components such as additional immunomodulatory agents would materially change the characteristics of the instant invention. The specification teaches a combination comprising 
Regarding claims 1, 3, 5, 8, and 21-24, Wolchok teaches nivolumab plus ipilimumab in advanced melanoma (Title); a phase 1 trial of nivolumab combined with ipilimumab in patients with advanced melanoma (abstract, background); and concurrent therapy with nivolumab and ipilimumab had a manageable safety profile and provided clinical activity that appears to be distinct from that in published data on monotherapy, with rapid and deep tumor regression in a substantial proportion of patients (abstract, conclusions).  Thus, Wolchok teaches a pharmaceutical combination comprising the elected ipilimumab and nivolumab.  Wolchok does not explicitly teach a pharmaceutical combination comprising belinostat, ipilimumab and nivolumab.  
However, Woods teaches HDAC inhibition upregulates PD-1 ligands in melanoma and augments immunotherapy with PD-1 blockade (title); targeting the immune system by blocking checkpoint molecules has generated durable responses, with overall responses rates of 10% to 15% and 30% to 40% when blocking CTLA-4 or PD-1, respectively; these results led to the FDA approval of the anti–CTLA-4 antibody ipilimumab in 2011 and the anti–PD-1 antibodies pembrolizumab and nivolumab in 2014 (page 1375, right, 1st paragraph); PD-L1 expression was enhanced with LBH589, MS275, and MGCD0103 treatment (three representative patient nd paragraph); therapeutically, combining the HDAC inhibitor LBH589 with PD-1 blockade in vivo enhanced antitumor activity compared with either agent alone, resulting in a delay in tumor progression and an increase in OS in murine melanoma (page 1383, right, 2nd paragraph); results demonstrate clinical relevance for the immune effects of HDAC inhibitors and provide a rationale for the clinical evaluation of PD-1 blockade in combination with HDAC inhibition.
As such, since Wolchok teaches a pharmaceutical combination comprising the elected ipilimumab and nivolumab, and since Woods teaches that nivolumab is an PD-L1 inhibitor, belinostat is a HDAC inhibitor, and HDAC inhibition upregulates PD-1 ligands in melanoma and augments immunotherapy with PD-1 blockade, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the pharmaceutical combination taught by Wolchok to further comprise belinostat with an expectation of success, since the prior art establishes that belinostat is an HDAC inhibitor that upregulates PD-1 ligands and may augment immunotherapy with PD-1 blockade.

Regarding claims 8-10, which are directed to the use of the claimed pharmaceutical combination for the treatment of cancer, hepatocellular carcinoma, and breast cancer, respectively, such a limitation of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e. an intent to use the disclosed pharmaceutical combination as treatment for cancer, Ptiney Bowes Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP 2112.02(II).  In the instant case, the claims are directed to a pharmaceutical combination and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.
Taken together, all this would result in the practice of the method of claims 1, 3, 5, 8-10, and 21-24 with a reasonable expectation of success.


Claims 7 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wolchok et al (N Engl J Med, 2013; 369: 122-133, cited in a previous Office Action) in view of Woods et al (Cancer Immunol Res, 2015; 3(12):1375–85, published online August 21, 2015, cited in the IDS filed August 22, 2018) as applied to claims 1, 3, 5, 8-10, and 21-24 above, and further in view of Sehested et al (WO 2009/109861 A1, cited in a previous Office Action).

However, Sehested teaches liquid formulations of Belinostat™ further comprising L-arginine, wherein the Belinostat™ is freely soluble, and which are suitable for administration by injection, infusion, intravenous infusion (page 2, lines 18-20).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the belinostat with arginine for use in a pharmaceutical combination comprising ipilimumab, nivolumab, and belinostat with a reasonable expectation of success, since the prior art establishes that compositions of belinostat are known to be formulated with arginine, thus resulting in the combination of claim 7 with a reasonable expectation of success.

Regarding claims 25-27, Sehested teaches liquid formulations of Belinostat™ further comprising L-arginine, wherein the Belinostat™ is freely soluble, and which are suitable for administration by injection, infusion, intravenous infusion.  Wolchok teaches intravenous doses of nivolumab and ipilimumab were administered in patients (abstract).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the belinostat with ipilimumab and nivolumab for use in a solution for intravenous infusion with a reasonable expectation of success, since the prior art establishes that compositions of belinostat and compositions comprising ipilimumab and nivolumab are known to be formulated in formulations suitable for intravenous infusion, thus resulting in the combination of claim 25-27 with a reasonable expectation of success.
Claims 1, 3, 5, 8-10, and 21-27 stand rejected under 35 U.S.C. 103 as being unpatentable over Saha et al (WO 2015/191568 A2).
	The Examiner notes that with regard to the transitional phrase "consisting essentially of", the phrase "consisting essentially of" has been construed as equivalent to "comprising". The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.
	In the instant case, Applicant has not demonstrated that the addition of other components such as additional anti-cancer agents would materially change the characteristics of the instant invention. The specification teaches the present combinations comprise two or more anti-cancer agents; for example, in some embodiments the present combinations comprise nanoparticles of doxorubicin (such as doxorubicin-loaded poly(cyanoacrylate) nanoparticles with belinostat (see page 7, 2nd paragraph).   The cited art suggest a combination comprising bevacizumab, ipilimumab, nivolumab, and belinostat. In view of the instant disclosure, it is unclear how the inclusion of other anti-cancer agents would materially change the characteristics of applicant's invention. 

While the reference may not be anticipatory insofar as one must select ipilimumab, nivolumab, and belinostat from various therapeutic agent compounds as taught in Saha, it remains that it would have been obvious to a person of ordinary skill in the art, to have selected these compounds detailed supra from the list of therapeutic agent compounds claimed in order to arrive at a combination useful for treating cancer.  The skilled person would have been motivated to do so by the unambiguous disclosure of each particular species of therapeutic agent compounds individually and alternatively as equally useful as therapeutic agents for in a pharmaceutical combination for treating cancer.  This conclusion is supported by the fact that it has long been held in patent prosecution that a reference should be considered as expansively as is reasonably possible in determining the full scope of the contents within its four corners.  

 Regarding claims 8-10, which are directed to the use of the claimed pharmaceutical combination for the treatment of cancer, hepatocellular carcinoma, and breast cancer, respectively, such a limitation of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e. an intent to use the disclosed pharmaceutical combination as treatment for cancer, hepatocellular carcinoma, or breast cancer), which does not impart any physical or material Ptiney Bowes Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP 2112.02(II).  In the instant case, the claims are directed to a pharmaceutical combination and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.

Regarding claims 25-27, Saha teaches compositions and pharmaceutical compositions of the present invention suitable for oral administration may be in the form of capsules, cachets, pills, tablets, powders, granules, a solution or a suspension in an aqueous or no non-aqueous liquid, an oil-in-water or water-in-oil liquid emulsion, an elixir or syrup, a pastille, a bolus, an electuary or a paste [0090]; solid dosage forms for oral administration (capsules, tablets, pills, dragees, powders, granules and the like) may be prepared [0091]; and compositions and pharmaceutical compositions of the present invention may be administered in any desired and effective manner: for oral ingestion, or as an ointment or drop for local administration to the eyes, or for parenteral or other administration in any appropriate manner such as 
Taken together, all this would result in the practice of the method of claims 1, 3, 5, 8-10, and 21-27 with a reasonable expectation of success.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saha et al (WO 2015/191568 A2) as applied to claims 1, 3, 5, 8-10, and 21-27 above, and further in view of Sehested et al (WO 2009/109861 A1, cited in a previous Office Action).
Saha suggests all the limitations of claim 7 (see above 103 rejection), except wherein the belinostat is formulated with arginine.
However, Sehested teaches liquid formulations of Belinostat™ further comprising L-arginine, wherein the Belinostat™ is freely soluble, and which are suitable for administration by injection, infusion, intravenous infusion (page 2, lines 18-20).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the belinostat with arginine for use in a pharmaceutical combination comprising ipilimumab, nivolumab, and belinostat with a reasonable expectation of success, since the prior art establishes that compositions of belinostat are known to be formulated with arginine, thus resulting in the combination of claim 7 with a reasonable expectation of success.

Claims  1, 3, 5, 7-10, and 21-27 stand rejected under 35 U.S.C. 103 as being unpatentable over Sehested et al (WO 2009/109861 A1) in view of West et al (OncoImmunology, 2012, 1(3):376-378) and Wolchok et al (N Engl J Med, 2013; 369: 122-133).  
The Examiner notes that with regard to the transitional phrase "consisting essentially of", the phrase "consisting essentially of" has been construed as equivalent to "comprising". The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.
	In the instant case, Applicant has not demonstrated that the addition of other components such as additional immunomodulatory agents would materially change the characteristics of the instant invention. The specification teaches a combination comprising an immunomodulatory compound consisting of a mixture of ipilimumab and nivolumab (claim 24).   The cited art suggest a combination consisting of a combination of immunomodulatory agents, nivolumab and ipilimumab in combination with belinostat. In view of the instant disclosure, it is unclear how the inclusion of more than one immunomodulatory agent would materially change the characteristics of applicant's invention. 
Regarding claims 1, 3, 5, 8,  and 21-24, Sehested teaches combination treatments in which two or more treatments or therapies are combined; for example Belinostat™ may also be used in combination therapies, in conjunction with other agents, including antibodies (e.g. as in immunotherapy) (page 10, lines 10-15).  Sehested teaches the disclosed compositions are useful for treating skin cancer (claim 25).  Sehested does not teach the immunotherapy antibodies are the elected ipilimumab and nivolumab.
However, West teaches the combination of histone deacetylase inhibitors with immune-stimulating antibodies has potent anti-cancer effects (Title); potent and long lasting tumor regression can be elicited by immune-stimulating monoclonal antibodies (mAbs) when  combined with histone deacetylase inhibitors (HDACi) and believe this therapy will have broad application in humans (Abstract); there is currently a great expansion of interest in treating cancer with immunotherapy, in particular manipulating the anticancer host immune response with mAbs; the recent FDA approval of the anti-CTLA-4 mAb (ipilimumab) highlights the potential of this type of therapy and provides opportunities for further development in this area; an important function of these immunomodulatory mAbs is their ability to synergise with conventional first line therapy to enhance anti-cancer efficacy (page 376, left, 1st paragraph).
Wolchok teaches ipilimumab is a fully human, IgG1 monoclonal antibody blocking cytotoxic T-lymphocyte–associated antigen 4 (CTLA-4), that improved overall survival in patients with advanced melanoma and nivolumab is a fully human IgG4 antibody blocking the programmed death 1 (PD-1) receptor that produced durable objective responses in patients with melanoma (page 123, left, 1st paragraph).  Wolchok teaches nivolumab plus ipilimumab in advanced melanoma (Title); a phase 1 trial of nivolumab combined with ipilimumab in patients 
Thus, it would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to produce a pharmaceutical combination comprising belinostat and a immunotherapy antibody taught by Sehested wherein the immunotherapy antibodies comprise the elected ipilimumab and nivolumab taught by Wolchok.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for treating skin cancer.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the belinostat with the immunotherapy antibodies, ipilimumab and nivolumab, one would have achieved a composition useful for treating skin cancer.  
Secondly, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  In the instant case, the prior art teaches that the combination of histone deacetylase inhibitors with immune-stimulating antibodies has potent anti-cancer effects.  Accordingly, the skilled artisan would expect a superior beneficial result from the composition comprising belinostat in combination with additional immunotherapy antibodies, ipilimumab and nivolumab to treat skin cancer.  

Regarding claims 7 and 25-27, Sehested teaches liquid formulations of Belinostat™ further comprising L-arginine, wherein the Belinostat™ is freely soluble, and which are suitable for administration by injection, infusion, intravenous infusion (page 2, lines 18-20).

Regarding claims 8-10, which are directed to the use of the claimed pharmaceutical combination for the treatment of cancer, hepatocellular carcinoma, and breast cancer, respectively, such a limitation of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e. an intent to use the disclosed pharmaceutical combination as treatment for cancer, hepatocellular carcinoma, or breast cancer), which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not Ptiney Bowes Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP 2112.02(II).  In the instant case, the claims are directed to a pharmaceutical combination and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.
Taken together, all this would result in the composition of claims 1, 3, 5, 7-10 and 21-27 with a reasonable expectation of success.

Response to Arguments
Applicant argues:
Claim 1 has now been amended so that it does not include the combination of ipilimumab, nivolumab and Belinostat. To the contrary, Claim 1 is now directed to a pharmaceutical composition consisting essentially of Belinostat and one immunomodulatory compound selected from the group consisting of ipilimumab, tremelimumab, lambrolizumab-pembrolizumab and nivolumab, and a pharmaceutically acceptable unit dosage form. As a result, the present claims as amended are clearly not disclosed or suggested in the cited references.  For example, neither Wolchok nor Woods, taken either singly or in combination, discloses or anywhere suggests that the mere combination of Belinostat with ipilimumab or nivolumab would possibly be useful in advanced melanoma. Moreover, the Examiner's previous argument in the Official Action that the inclusion of the term "comprising" in the claims did not 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, the phrase "consisting essentially of" has been construed as equivalent to "comprising". The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.  As set forth above, the instant specification explicitly teaches an immunomodulatory compound comprising additional anti-cancer agent.  Moreover, the instant specification explicitly teaches an embodiment wherein the immunomodulatory agent is a combination comprising ipilimumab and nivolumab, as instantly elected.   In view of the instant disclosure, it is unclear how the inclusion of more than one immunomodulatory agent or anti-
Thus, although Wolchok in view of Woods and Sehested in view of West and Wolchok suggest a combinations comprising nivolumab, ipilimumab and belinostat and the compositions taught by Saha comprise bevacizumab, given the comprising language of the instantly claimed invention, the examiner notes that other ingredients are not precluded.



	Applicant argues:
Applicant's claimed invention now relates to a pharmaceutical composition consisting essentially of the combination of belinostat with ipilimumab, tremelimumab, lambrolizumab-pembrolizumab, or nivolumab involves synergy, as evidenced by the results as described in Applicant's specification.  Applicant's application provides results evidencing synergy were collected for belinostat with either an anti-PD 1 agent referred to as "clone RMP1-14, Bio X cell" or an anti-CTLA4 is referred to as a "clone 9D9, Bio X cell".  Such results evidence that Applicant's claimed invention provides significant beneficial results and unexpected synergy in a manner not possible using prior art compositions

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that in a review of the examples in the specification, the aPD1 agent or aCTLA4 agent utilized in the experiments do not appear to be identified.  The Examiner is 

Conclusion
	Claims 1, 3, 5, 7-10 and 21-24 are rejected.
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





	/Rayna Rodriguez/             Examiner, Art Unit 1628